DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2. Claim [9] is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation wherein the reset transistor has an L length shorter than an L length of the transfer transistor, and the reset transistor has a W length longer than the W length of the transfer transistor. However, it is not clear to one of ordinary skill in the art what the claimed L length and W length are representing.  Thus making the claim as a whole ambiguous and vague. Appropriate correction consistent to applicant’s disclosure is required.  If applicant is meant the vertical and horizontal dimension of the transistor, such limitation should be explicitly recited in the claim in order to avoid ambiguity.

 Claims [10-11] fails to cure the deficiency of claim 9 thus analyzed and rejected by the same reasoning.

3. Claim [15] is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites the limitation wherein the amplifier transistor has a WL area larger than a WL area of the transfer transistor.
.
However, it is not clear to one of ordinary skill in the art what the claimed WL is representing. Thus, making the claim as a whole ambiguous and vague. Appropriate correction consistent to applicant’s disclosure is required. If applicant is meant the vertical and horizontal dimension of the transistor, such limitation should be explicitly stated in the claim to avoid ambiguity.
 
Claims [16-17] fails to cure the deficiency of claim 15 thus analyzed and rejected by the same reasoning.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

4. Claim(s) [1-2] is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Ohkawa (KR-20050029230) hereinafter Ohkawa.

Re Claim 1, Ohkawa discloses  a  solid-state imaging apparatus (see figs. 17 and fig. 19, [CMOS image sensor]) comprising: a photoelectric transducer that photoelectrically converts incident light (see 31 fig. 19 [a photodiode]); a transfer transistor electrically coupled to the photoelectric transducer (see 170 fig. 19); a floating diffusion that temporarily holds a charge outputted from the photoelectric transducer via the transfer transistor (see fig. 19, the node connecting the drain of the transfer transistor 170  and the source of the reset transistor 32, [as described on page 25 paragraph 9 of the attached translation]); a reset transistor that resets a potential of the floating diffusion to a predetermined potential (see 32 fig. 19); an amplifier transistor that generates a pixel signal having a voltage corresponding to a level of the charge held in the floating diffusion (see 33 fig. 19); and a selection transistor that controls an output timing of the pixel signal from the amplifier transistor (see 34 fig. 19), wherein the reset transistor includes a gate insulating film formed thinner than a gate insulating film of the transfer transistor (see  page 26 paragraph 4 of the attached translation, the film thickness of the gate insulating film of the transfer transistor 170 may be thicker than the gate insulating film of the selection transistor 34, or may be formed thicker than the gate insulating film of the other three transistors 32 to 34 [32 is the rest transistor, ,as described on page 26 paragraph 3 of the attached translation document and as depicted in fig. 19]).

Re Claim 2, Okawa further discloses, wherein the amplifier transistor and the selection transistor each include a gate insulating film formed thinner than the gate insulating film of the transfer transistor. (see page 29 paragraph 3 of the attached translation, the film thickness of the gate insulating film of the transfer transistor 170 may be thicker than the gate insulating film of the selection transistor 34, or may be formed thicker than the gate insulating film of the other three transistors 32 to 34 [33 is the amplifier  transistor ,as described on page 26 paragraphs 3 -4 of the attached translation document and depicted in fig. 19]).

5. Claim(s) [12] is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Kobayashi (US. 20160028986) .

Re Claim 12,  Kobayashi discloses a solid-state imaging apparatus (see figs. 1, 2 and 11A-11B)  comprising: a photoelectric transducer that photoelectrically converts incident light (see 201 figs. fig. 2 and 11A); a transfer transistor electrically coupled to the photoelectric transducer (see 202  fig. 2, 402 fig. 11A, and ¶0091, the gate electrode 402, and the n-type semiconductor region 303A, which serves as a source region of the transfer transistor 202); a floating diffusion that temporarily holds a charge outputted from the photoelectric transducer via the transfer transistor (see  203  fig. 2 , 303b fig. 11B, and ¶0088, The FD 203 includes the n-type semiconductor regions 303A and 303B); a reset transistor that resets a potential of the floating diffusion to a predetermined potential (see 204 fig. 2, 410 fig. 11B,  and ¶0093, and the n-type semiconductor region 410, which serves as a drain region of the reset transistor 204); an amplifier transistor that generates a pixel signal having a voltage corresponding to a level of the charge held in the floating diffusion (see 205 fig. 2 and 408 fig.11B and  ¶0093, the gate electrode 409, and the n-type semiconductor region 408, which serves as a source region of the amplifier transistor 205); and a selection transistor that controls an output timing of the pixel signal from amplifier transistor (see 206 fig. 2 and 406 fig.11B and ¶0093, which serves as a drain region of the selection transistor 206, the gate electrode 407, and the n-type semiconductor region 406, which .

                                                       Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6. Claims [3 and 13] is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkawa (KR-20050029230) in view of Suzuki (US. 2010/0259659).

 Re Claim 3, Ohkawa discloses everything but, a controller that controls the transfer transistor, the reset transistor, the amplifier transistor, and the selection transistor in a global shutter mode.

 Nonetheless in the same field of endeavor Suzuki discloses an imaging device as Okawa (see Suzuki figs. 4 and 5). Suzuki further discloses a controller (see 300, fig. 4, vertical scanning vertical scanning circuit 300, a global shutter function in which the start and the end of accumulation of electric charges in all the pixels within the pixel unit 200 are simultaneously performed).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Ohkawa before the effective filling date of the claimed invention by the teachings of Suzuki since this would allow to reduce image distortion. Thus, enhancing image quality.

 Re Claim 13, claim 13 except its dependency has substantially same limitation as claim 3 above thus analyzed and rejected by same reasoning as claim 3 above.
                                                   Allowable Subject Matter
7. Claims [5-11] and 15-17] are allowed. 
8. The following is a statement of reasons for the indication of allowable subject matter:

Re Claim [5] none of the prior arts on the record either alone or in combination teaches or reasonably suggests: a solid-state imaging apparatus comprising: wherein the reset transistor includes a gate insulating film formed of an insulating material having a dielectric constant higher than that of a gate insulating film of the transfer transistor in conjunction with the other limitation of the claim.
Claims 6-8 are allowed due to their direct or indirect dependency on claim 5.

 Re Claim 9, none of the prior arts on the record either alone or in combination teaches or reasonably suggests: a solid-state imaging apparatus comprising: wherein the reset transistor has an L length shorter than an L length of the transfer transistor, and the reset transistor has a W length longer than the W length of the transfer transistor in conjunction with the other limitation of the claim.
Claims 10-11 are allowed due to their direct or indirect dependency on claim 9.

Re Claim 15, none of the prior arts on the record either alone or in combination teaches or reasonably suggests: a solid-state imaging apparatus comprising: wherein the amplifier transistor has a WL area larger than a WL area of the transfer transistor; in conjunction with the other limitation of the claim.

Claims 16-17 are allowed due to their direct or indirect dependency on claim 15.

9. Claims [4, 14] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
                                                  Conclusion
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).

11.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698